On consideration of petition for rehearing, we reach the conclusion that our order entered herein on February 29, 1944 by which we reversed the final decree of the court below with directions that a decree be entered in favor of the appellant, should be modified so that the following paragraphs of the final decree shall stand affirmed, to-wit:
"Adjudged, Ordered and Decreed that the defendant John R. Buchanan, shall pay unto the registry of this Court, within 60 days from the date hereof, for the use of Gordon W. Lynn and Harry L. Ryan, Jr., solicitors for plaintiff herein, the additional sum of five thousand Dollars ($5,000.00) as counsel fees, together with interest at 5% per annum until paid, and it is further Adjudged, Ordered and Decreed that forthwith the defendant John R. Buchanan pay to Ernest Metcalf, Esquire, the special master herein, the sum of One Thousand Dollars ($1,000.00) as the special master's fee herein; and it is further Adjudged, Ordered and Decreed that costs in this cause for expense of recording testimony, amounting to Sixty-seven Dollars and Sixty Cents ($67.60), and sheriff's fees amounting to Three Dollars and Thirty-five cents ($3.35), together with any other unpaid costs to date, be and the same are hereby taxed against the defendant."
It is further ordered that appellee do have and recover from the appellant the sum of $500.00 additional fee for her solicitors for services rendered in this court and that the appellant pay the costs incident to this appeal.
On entry of this Order of Modification, petition for rehearing is denied.
It is so ordered. *Page 399 
BUFORD, C. J., BROWN, THOMAS, ADAMS and SEBRING, JJ., concur.
TERRELL and CHAPMAN, JJ., concur in part.
TERRELL and CHAPMAN, JJ., concur in part:
We are willing to concur in the judgment as to fees and costs but we are still of the view that petition for rehearing should be granted.